Order filed December 1, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00164-CR

                   BRUCE CHARLES SHELLEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court
                            Colorado County, Texas
                        Trial Court Cause No. 19-25,801

                                     ORDER

      The court requests additional briefing from the State and appellant regarding
whether the “motion in procedendo” is a petition for a writ of procedendo, or is in
substance a motion to dismiss. If appellant actually requested a writ of procedendo,
then the clerk’s record does not reflect that the county judge ordered the clerk to
issue that writ. There is also no appellate briefing as to whether the county judge
has the power to grant a writ of procedendo. See Tex. Gov’t Code Ann. § 26.051.

      The additional briefing should be filed with the clerk of this court before or
on December 16, 2022.

                                  PER CURIAM



Panel consists of Justices Wise, Spain, and Hassan.